DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 24 November 2020, which papers have been made of record.
Claim 1 is currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Hannon on 3 February 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1 (Currently amended). A method of manufacturing a steering rack, the method comprising:
	forming a plurality of rack teeth on a radial one side surface of a part of a rod part, which is extending in an axial direction and is made of a metal material, in the axial direction by pressing a tooth-forming punch having rack tooth processing concave and convex, the tooth-forming punch having a rack shape toward the radial one side surface, and plastically deforming the radial one side surface of the part of the rod part, wherein
	the plurality of rack is configured to mesh with a pinion configured to be rotationally driven by an input shaft of a steering gear configuring an automotive steering device,
having dummy tooth processing concave and convex of which a tooth height is less than the rack tooth processing concave and convex at parts adjacent to both axial sides of the rack tooth processing concave and convex,
	at least one dummy tooth having a tooth height less than the rack teeth and configured not to mesh with the pinion is formed at parts that are parts of the rod part in the axial direction and are adjacent to both axial sides of the plurality of rack teeth,
	in the process of forming the rack teeth, axially outer surfaces of teeth positioned at end parts of the tooth-forming punch in the axial direction are contacted to axially inner surfaces of the rod part,
	the dummy tooth processing concave and convex has at least one protrusion, and
	a radially outer surface of the at least one dummy tooth is formed with at least one groove portion [[by]] on the at least one protrusion, the groove portion being one of a groove portion extending transversely to a width of the tooth-forming punch and a substantially semispherical groove portion with a diameter and a depth into the at least one protrusion.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose that “a radially outer surface of the at least one dummy tooth is formed with at least one groove portion  on the at least one protrusion, the groove portion being one of a groove portion extending transversely to a width of the tooth-forming punch and a substantially semispherical groove portion with a diameter and a depth into the at least one protrusion,” in combination with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2008/0010830 to Okada et al. teaches a rack tooth with a plurality of grooves thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2021